DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 11/08/2019 is acknowledged.  Claims 13-23 have been cancelled.  Claims 28-31 have been added.  Claims 1-12 and 24-31 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 10, line 3 should read “first heat exchanger” for consistency;
Claim 12, lines 5 and 6 (two instances), “the cooling fluid tank” should read “the fluid storage tank” for consistency;
Claim 28, line 12 should read “cooling fluid fluidly downstream of the second heat exchanger” since the cooling fluid flows through the second heat exchanger, not the heat load;
Claim 28, fourth from the last line is missing a comma at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michel et al. “Liquid Hydrogen Technologies for Mobile Use” (NPL attached).
Regarding claim 1, Michel discloses:
A thermal system comprising (see section “4. Specific solutions for liquid hydrogen storage systems” on pages 5-6 and annotated Picture 6 below): 
a fluid storage tank (see annotated Picture 6 below) configured to store a cooling fluid (hydrogen) in a liquid state (liquid hydrogen LH2) and a gas state (above the LH2); 
a first heat exchanger (see annotated Picture 6 below) configured to release heat into the fluid storage tank; 
a second heat exchanger (“Heat exchanger 1”), the second heat exchanger being fluidly downstream of the fluid storage tank, the second heat exchanger being configured to exchange heat between the cooling fluid and a heat load (cooling water); 
a pressure control device (“Pressure regulator”) disposed fluidly downstream of the second heat exchanger; 
wherein the first heat exchanger is fluidly downstream of the second heat exchanger such that cooling fluid, after being heated in the second heat exchanger, can pass through the first heat exchanger and thereby heat upstream cooling fluid resident in the fluid storage tank (“a small portion of the extracted gas heated up in the first heat exchanger [“Heat exchanger 1” = second 

    PNG
    media_image1.png
    374
    623
    media_image1.png
    Greyscale

Regarding claims 2-3, Michel discloses:
a three-way valve (see annotated Picture 6 above; per spec [0035] [0046] of the instant application, “as used herein, a three-way valve can be a T-junction”) fluidly upstream of the first heat exchanger and fluidly downstream of the second heat exchanger, the three-way valve being configured to direct the cooling fluid, after being heated by the heat load (in “Heat exchanger 1” = the second heat exchanger in the claims) (a) toward the first heat exchanger (via “first exit”) and (b) toward a power production device (“Engine”) (via “second exit”). 
wherein the three-way valve comprises (see annotated Picture 6 above): 
an entrance, which receives the cooling fluid from the second heat exchanger; 
a first exit, which leads toward the first heat exchanger; 


Regarding claim 4, Michel discloses:
a processing system (a person of skill in the art, reading the reference, would ‘at once envisage’ a processing system working with the pressure indicator and pressure regulator) configured to: 
determine a pressure or temperature of the cooling fluid in the fluid storage tank (pressure in the tank via “Pressure indicator”); 
adjust a flow rate of the cooling fluid between the entrance and the first exit based on the determined pressure or temperature (the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the flow rate of the cooling fluid directed through the first exit toward the first heat exchanger is adjusted based on the pressure).

Regarding claim 5, Michel discloses:
wherein the processing system is configured to: 
determine a temperature of the heat load (the heat load is engine cooling water; a person of skill in the art, reading the reference, would ‘at once envisage’ monitoring the temperature of the engine cooling fluid as a safety measure); 
adjust a flow rate of the cooling fluid between the entrance and the second exit based on the determined heat load temperature (the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is 

Regarding claim 7, Michel discloses:
a processing system (a person of skill in the art, reading the reference, would ‘at once envisage’ a processing system working with the pressure indicator and pressure regulator) configured to: 
increase and decrease a flow rate of the cooling fluid disposed downstream of the second heat exchanger into the first heat exchanger to maintain a desired metric of the cooling fluid resident in the fluid storage tank, the desired metric being a temperature, a pressure, or a gas to liquid ratio of the resident cooling fluid (the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the flow rate of the cooling fluid directed into the first heat exchanger is adjusted to maintain the pressure in the tank).

Regarding claim 8, Michel discloses:
a power production device (“Engine”) disposed fluidly downstream of the second heat exchanger (see Picture 6), the power production device comprising a fuel cell configured to convert chemical energy stored within the cooling fluid into electrical power (“internal combustion engines or fuel cells” see Abstract and section “1. Introduction” on page 1).

Regarding claim 12, Michel discloses:
a processing system (a person of skill in the art, reading the reference, would ‘at once envisage’ a processing system working with the pressure indicator and pressure regulator) configured to: 
increase and decrease a flow rate of the cooling fluid into the first heat exchanger based on (a) a temperature and/or a pressure of the cooling fluid at a point fluidly downstream of the cooling fluid tank and fluidly upstream of the second heat exchanger (the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the flow rate of the cooling fluid directed into the first heat exchanger is adjusted based on the pressure detected via the “Pressure indicator” located in the flowpath downstream of the tank and upstream of the second heat exchanger) and (b) a flow rate of the cooling fluid at a point fluidly downstream of the cooling fluid tank and fluidly upstream of the second heat exchanger, the points being the same or different (the flow rate out of the tank is driven by the tank pressure, see page 5 describing that pressure in the tank must be maintained in order to have a high hydrogen supply flow, thus the pressure of the tank is also indicative of the flow rate out of the tank). 

Regarding claim 24, Michel discloses:
A method of using a thermal system (see section “4. Specific solutions for liquid hydrogen storage systems” on pages 5-6 and annotated Picture 6 above); 
the thermal system comprising: 
2), a second portion of the stored cooling fluid being in a saturated gas phase (above the LH2); 
a first heat exchanger (see annotated Picture 6 above) configured to release heat into the stored cooling fluid; 
a second heat exchanger (“Heat exchanger 1”) fluidly downstream of the fluid storage tank, the second heat exchanger being configured to exchange heat between the cooling fluid and a heat load (cooling water); 
the method comprising: 
heating the stored cooling fluid at a heating rate based on a desired flow rate of the cooling fluid into the second heat exchanger (the flow rate out of the tank is driven by the tank pressure, the pressure management system serves to maintain the pressure in the tank in order to have a high hydrogen supply flow out of the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the amount of heating energy provided by the cooling fluid directed into the first heat exchanger for heating the stored cooling fluid in the tank is adjusted to maintain the pressure in the tank in order to have a desired flow rate of the cooling fluid out of the tank and into the second heat exchanger). 

Regarding claim 25, Michel discloses:
wherein the first heat exchanger is fluidly downstream of the second heat exchanger such that the cooling fluid, after being heated in the second heat exchanger, can pass through the first 
superheating the cooling fluid (in “Heat exchanger 1” = the second heat exchanger in the claims) prior to the cooling fluid flowing into the first heat exchanger to heat the stored cooling fluid (saturated gaseous hydrogen from the tank is further heated up in the second heat exchanger, thus being superheated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. “Liquid Hydrogen Technologies for Mobile Use” in view of Cook et al. US 2017/0009607.
Regarding claim 9, Michel is silent regarding:
a turbine disposed fluidly downstream of the second heat exchanger, the turbine configured to extract mechanical energy from the cooling fluid flowing therein. 
Cook teaches (see Fig. 1):

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Michel to provide a turbine downstream of the second heat exchanger as taught by Cook for the advantages of generating power to charge batteries or supply other loads after the engine has been shut down or when the vehicle is not in use, and to increase the overall fuel efficiency of the power extraction system (Cook [0021-0023]).

Regarding claims 10-11, the combination of Michel and Cook teaches:
a processing system configured to: increase and decrease a flow rate of the cooling fluid into the first exchanger to maintain a desired metric of the turbine (Michel p. 5-6 teaches adjusting the flow rate of the cooling fluid into the first heat exchanger to maintain the pressure in the tank which in turn drives a desired flow rate out of the tank and into the second heat exchanger; Cook [0009] likewise teaches that “The tank head pressure forces the working fluid to the heat exchanger” and to “adjust the work fluid being supplied to improve heat extraction from the exhaust of the heat source 106 or control power generation by the turbine generator 112. For instance, the heat applied to the cryogenic fluid can be varied” i.e., adjusting the flow rate of the fluid supplied to the second heat exchanger to control the turbine power generation as a desired metric). 
wherein the desired turbine metric is a rotational speed (a person of skill in the art, reading the reference, would ‘at once envisage’ maintaining turbine rotation speed as an aspect of controlling turbine power generation)

Regarding claim 26, Michel discloses:
the thermal system comprising a pressure control valve (“Pressure regulator”), and a processing system (a person of skill in the art, reading the reference, would ‘at once envisage’ a processing system working with the pressure indicator and pressure regulator); 
the pressure control valve disposed fluidly downstream of the second heat exchanger (see annotated Picture 6 above), 
the processing system being configured to modulate the pressure control valve to maintain a predetermined saturation pressure and/or temperature of the cooling fluid (the pressure in the tank is a saturation pressure, see hydrogen present in both liquid and gas form in the tank, the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the pressure regulator is modulated to maintain the saturation pressure in the tank). 

Michel is silent regarding:
a turbine.
Cook teaches (see Fig. 1):
a turbine 112.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Michel to provide a turbine downstream of the second heat exchanger as taught by Cook for the advantages of generating power to charge batteries or supply other loads after the engine has been shut down or when the vehicle is not in use, and to increase the overall fuel efficiency of the power extraction system (Cook [0021-0023]).


the turbine disposed fluidly downstream of the pressure control valve.
However, there are a finite number of identified, predictable ways to locate the turbine: it can be disposed either upstream of the pressure control valve in either of the two inflow branches or downstream of the pressure control valve to the same predictable effect.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the combination of Michel and Cook to have the turbine disposed fluidly downstream of the pressure control valve, since it has been held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success would have been "obvious to try" and therefore was an obvious extension of prior art teachings (KSR).

Allowable Subject Matter
Claims 6 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-31 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited prior art disclose various configurations of fluid storage tanks with heat exchangers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/16/2022